Title: To John Adams from John Phillips, 27 June 1822
From: Phillips, John
To: Adams, John


				
					
					Beacon Street Boston. Thursday June 27th. 1822.
				
				The Mayor of the City of Boston, most respectfully solicits the Honor of President Adams’ company, on the evening of the fourth of July. The presence of that venerable and illustrious Citizen, whose prophetic spirit, so clearly discerned, and whose patriotic exertion, so largely contributed, to obtain the blessings of Independence, would confer an high obligation and awaken the most grateful recollections.
				
					
				
				
			